ORDER

This cause is before the Court upon the recommendation of the Board of Governors of the Kentucky Bar Association which adjudged the respondent guilty of violating SCR 3.130-1.5(a) by charging an unreasonable fee, and by failing to adequately communicate the basis of the fee before or within a reasonable time after commencing representation. It was further adjudged that the respondent was guilty of violating SCR 3.130-1.16(d) by failing to reasonably return papers and property to a client upon reasonable request. As punishment, the majority voted for a public reprimand and the requirement that respondent submit the fee dispute with his client for fee arbitration.
Upon review of the Board’s recommendation, and having considered the entire record, it is the decision of this Court to adopt the Board’s recommendation pursuant to SCR 3.380.
Accordingly, the respondent is hereby publicly reprimanded and shall bear the costs and payment of this action in the amount of $3,677.56. Additionally, respondent should undertake legal fee arbitration pursuant to SCR 3.810 within 90 days from the date hereof, or show cause why such proceedings are not applicable.
All concur.
LEIBSON, J., not sitting.
ENTERED: June 23, 1994.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice